DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Drawings Objections
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “the syntax element temporal scalability”.  There is insufficient antecedent basis for this limitation in the claim.  
    
Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2006/0083303) in view of Lee (U.S. 2017/0134747) and further in view of Drezner (U.S. 2009/0074084).
Regarding claim 10, Han teaches a method of applying a process of recovery multiple frame rate temporal filtering, the method comprising:
receiving video data including a syntax element temporal filter present, wherein the syntax element temporal filter present equal to 1 indicates that the process of recovery of the multiple frame rate temporal filtering process is be applied to all pictures (see Abstract; par. 0010-0012, 0014, teaches adapting a bit rate of a coded scalable bit-stream based on multi-layers where a bit-stream parsing unit parses an input bit-stream, and skipping at least one frame among the frames included in the parsed bit-stream according to a determined target transmission bitrate, and teaches temporal scalability using motion compensated temporal filtering, and teaches encoding an input video through temporal filtering, spatial transformation, and quantization to thereby generate a bit-stream and a decoder reversing this process to reconstruct video, and teaches a multi-layer structure where layers may have different frame rates or the same frame rate (applied to all pictures)).

Lee teaches a TemporallD that is less than a MaxRetainedTemporallD (see par. 0234, teaches a picture belonging to a layer among a plurality of layers in a video sequence having a temporal ID smaller than a maximum temporal ID).
Han and Lee do not specifically teach receiving another syntax element tfweight, if the value of the syntax element temporal scalability present is equal to 1.
Drezner teaches receiving another syntax element tfweight, if the value of the syntax element temporal scalability present is equal to 1 (see Abstract, par. 0024, 0066, 0068, teaches temporal filtering parameters (another syntax element) where the temporal filtering parameters may be adaptively (value of the syntax element) updated per frame of video data, and teaches generating an encoded video bitstream based on encoding a filtered video output stream where specific parameter, syntax or flag values (0, 1, etc.) in a bitstream would have been understood as merely a choice and where it would have been understood the parameters are included in the bitstream and a decoder receives and uses these to reproduce the video).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Han with the limitations as taught by Lee and Drezner to provide for decoding a multi-layer video signal including determining when the temporal ID of the corresponding picture is smaller than the maximum temporal indicator (see Lee par. 0011) and to provide for filtering video data using temporal filtering parameters (see Drezner par. 0017).

Regarding claim 11, Drezner teaches wherein a value of the syntax element tfweight indicates the values of one or more temporal filtering parameters (see Abstract, par. 0024, 0066, 0068, teaches temporal filtering parameters where the temporal filtering parameters may be adaptively updated per frame of video data, and teaches generating an encoded video bitstream based on encoding a filtered video output stream where it would have been understood the parameters are included in the bitstream and a decoder receives and uses these to reproduce the video).  Motivation for this combination has been stated in claim 10.

Regarding claim 13, Lee teaches a TemporallD that is less than a MaxRetainedTemporallD (see par. 0234, teaches a picture belonging to a layer among a plurality of layers in a video sequence having a temporal ID smaller than a maximum temporal ID).  Drezner teaches applying the process of recovery of the multiple frame rate temporal filtering process to all pictures by using the syntax element tfweight (see Abstract, par. 0024, 0066, 0068, teaches temporal filtering parameters (syntax elements), and teaches generating an encoded video bitstream based on encoding a filtered video output stream where it would have been understood the parameters are included in the bitstream and a decoder receives and uses these to reproduce (process of recovery) the video).  Motivation for this combination has been stated in claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2006/0083303) in view of Lee (U.S. 2017/0134747) and further in view of Drezner (U.S. 2009/0074084) and Yoon (U.S. 2017/0272787).
Regarding claim 12, Han, Lee and Drezner do not specifically teach the syntax element temporal filter present and the syntax element tfweight are received in a supplemental enhancement information (SEI) message.
Yoon teaches the syntax element temporal filter present and the syntax element tfweight are received in a supplemental enhancement information (SEI) message (see Abstract; par. 0012, teaches a Supplemental Enhancement Information (SEI) message having Group of pictures (GOP) metadata (syntax elements)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Han with the limitations as taught by Lee and Drezner and Yoon to provide for including metadata (syntax elements) in a supplemental enhancement information (SEI) message (see Yoon par. 0012).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Choi (U.S. 2015/0023432), Han (U.S. 2005/0195899).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483